This action was commenced in the county court of Rogers county by petition and return signed and filed by Mack R. Shanks, county attorney, and sworn to by O.W. Payne, deputy sheriff of Rogers county, Oklahoma, showing that on the 17th day of March, 1918, in Rogers county, he arrested one W.L. Reed and Mrs. W. *Page 204 
L. Reed, who were then and there conveying 72 quarts of intoxicating liquor, commonly called whisky, from one place within the state of Oklahoma to another place within the state of Oklahoma, each of which places was definitely and specifically described. That the said 72 quarts of intoxicating liquors were being conveyed in the Overland Roadster automobile, described in the title hereto. That said car was being used in violation of the prohibitory liquor laws of the state of Oklahoma. The prayer of said petition was that it be set down for hearing to determine whether or not said automobile was being used in violation of the prohibitory liquor laws of the state of Oklahoma and should be forfeited to the state of Oklahoma.
To this petition O. Morgan, F. Morgan, and J.E. Morgan, doing business under the firm name Morgan Brothers, of Cleveland, Pawnee county, Oklahoma, filed an interplea. They claimed an interest in the automobile as mortgagees. Mrs. Mary E. Shuey filed a separate interplea, claiming to be the owner of said automobile. Issues were joined and the case tried to the court, which resulted in a judgment forfeiting the Overland Roadster automobile to the state of Oklahoma. From this judgment, the interpleaders, Morgan Brothers and Mrs. Mary E. Shuey, appealed and appear here as plaintiffs in error.
This case was regularly assigned for submission on June 21, 1921, on the printed docket of this court. The plaintiffs in error have not filed a brief. They have not made any showing why they have failed to comply with rule No. 7 of this court (47 Okla. vi.). In re Seizure of One Chevrolet Baby Grand Automobile, Five Passenger, etc., v. State, No. 10282, this day handed down. 82 Okla. 202, 200 P. 144.
This appeal is hereby dismissed because of the failure of plaintiffs in error to file brief. Appeal dismissed.
PITCHFORD, V. C. J., and McNEILL, ELTING, and NICHOLSON, JJ., concur.